                                CASE 0:20-cv-00683-JRT-BRT Doc. 1 Filed 03/06/20 Page 1 of 5




                                                UNtrBr Srerss Drsrrucr Counr                                                           uAR     06     2020
                                                                                 for the
                                                                                                                    nr caK             lts.   DlsTRlcT couRT
                                                                               District of                          "."""^        i'   iio
                                                                                                                                        n "     -' Ml N NEs
                                                                                                                                              urs,          orA
                                                                                                                     lvlll\llF'
                                                                                       Division                              "i



                                                                                           Case No.
                                                                                                             (to be Jilled in by the Clerk's          Ofice)
        "Jus|r^             D-.Sh*f"lF"J
                                      Plaintif(s)
(Ih'ite   the   ftll   name of each   plaintffwho is filing this cornplaint.
If the names ofall        the   plaintifs cannotit ia tlrc space above,
pleace v,rite "see attached" in the tpace and attach an additional
                                                                                           Jury   Trial:   (check   one)     ! V"r lNo
page with fiertrll list of names.)
                ,                        -v-




                                    Defendan(s)
(Wrile the full nane of each defendant who is being sued. the
                                                                        I
naues ofall the delends s cantrctft in the spece above, please
vrile    "see dttdched" in the space 6nd attach        ot   additional page
\rith   thej l list ofhanes.)
                                                                    i




                                                        COMPLAINT F'ORA CIVIL CASE

I.          The Parties to This Complaint
            A.             The Plaintiff(s)
                                                                                                                                                           'r'l
                           Provide the information below for each plaintiff named in the complaint. Attach additional pages                                       if
                           needcd.

                                       Name
                                                                                J"sl,v' .b. Sl''"
                                       Street Address

                                       City and County
                                       State and Zip Code

                                      Telephone Number
                                                                                 [ras) s3t- oz:q
                                      E-rnail Address
                                                                                  js   l5olta m

            B.            The Defendant(s)

                          Provide the infonnation below for each defendant named in the complaint, whether the defendant is an
                          individual, a govemment agency, an organization, or a corporation. -For an individEf@ffianG..-
                          include the person's job or title 1yftror.ry'. Attach additionai pages ifneeded.

                                                                                                                                                   MN^y      2!2f..
                                                                                                                                                                     "
                                                                                                                                                   p,srE,crqoti,T,ililJ
                                                                                                                                              Il
                          CASE 0:20-cv-00683-JRT-BRT Doc. 1 Filed 03/06/20 Page 2 of 5

Pro Sc I (Rcv.   lZ16) CoDolaini fora CivilCase


                       Defendant No.      1


                                 Name                               F"A Ex Co.E**4
                                 Iob or Title     (i.f known)

                                 Street Adtlress                    Q4a s"u+ S[^dy Gnu. (,"d
                                 City and County                     Me*phis,S)'Jb-
                                                                    -l-enness/e 38t'20
                                 State and Zip Code

                                 Telephone Number

                                 E-mail Address (y'/<nou)


                       Defendant No. 2

                                 Name

                                 Job or Title (if known)

                                 Sheet Address

                                 City and County
                                 State and Zip Code

                                 Telephone Number

                                 E-mail Address        (y'/<aown)




                       Defendant No. 3

                                 Name

                                 Job or Title TYnownl

                                 Street Address

                                 City and County
                                 State and Zip Code

                                 Telephone Number

                                 E-mail Address (y'/<rowr)


                       Defendant No. 4

                                 Name
                                 Job or Title     76t<nown1

                                 Street Adfuess

                                 City and County
                                 State and Zip Code

                                 Telephone Number

                                 E-rlail Address       (y'/tnowz)




                                                                                               P.gc   2   of   5
                          CASE 0:20-cv-00683-JRT-BRT Doc. 1 Filed 03/06/20 Page 3 of 5

Pro Se I (Rev. 12116) Complai.ot fora Civil Case


           Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generallyt only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity ofcitizenship of the
          parties. Under 28 U.S.C. $ 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under23 U.S.C. $ 1332, a case in which a citizen ofone State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case, In a
          diversity ofcitizenship case, no defendant may be a citizen ofthe same State as any plaintiff.

          What is the basis for federal court jurisdiction?                 (check   all that apply)

                  [Federal        question                                @Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A,         Ifthe    Basis for Jurisdiction Is a Federal Qucstion

                      List the specific federal statutes, federal treaties, and/or provisions ofthe United States Constitution that
                      are at issue in this case.




          B.         If   the Basis for Jurisdiction Is Diversity of Citizenship

                      1.        The Plaintif(s)

                                 a.         Ifthe plaintiff is an individual
                                           The plaintiff, (nane)                                               , is a oitizen   ofthe
                                            State of (naue)          Afnnesal-o-

                                b.         If   the   plaintiffis a coqporation
                                           The     plaintifl   (rcrre.)                                        , is incorporated
                                           under the laws ofthe State of (rane)
                                           and has its principal place ofbusiness in the State of fxarre)




                                (f nore than one plaintif is named in the complaint, attach an additional page providing the
                                sante information for each additional plaintffi

                     z.         The Defendant(s)

                                a,         Ifthe defendant       is an individual

                                           The defendant, Pralre)                                              , is a citizenof
                                           the State of (nane)                                               Or is a citizen of
                                           (foreign nation)


                                                                                                                            Psge 3   of   5
                 CASE 0:20-cv-00683-JRT-BRT Doc. 1 Filed 03/06/20 Page 4 of 5




                        b.       Ifthe defendant is a comoration
                                 Tbe defendant, lnane)
                                                                                                        , is incorporated under
                                 the laws   ofthe State of   (nane)
                                                                            l€nnzss€e-                            , and has its
                                 principal place ofbusiness in the State of      (nane)
                                                                                              Tennp rS.-
                                 Or is incorporated under the laws of       6oreign nation)
                                 and has its principal place ofbusiness ln (nane)


                        (If more than one defendant is named in rhe complaint, attach an additional page providing the
                        same informatio n for each additional defendant.)

               3.       The Amount in Controversy

                        The amount in controversy-the amount the plaintiffclaims the defendant owes or the
                                                                                                                 amount at
                        stake-is more than $75,000, not counting interest and costs ofcourt, b ecause (exprain)l




                                d   qa,46s.oo
       Statement of Claim

      Write a short and plain statement of th€.claim._ Do not make legal arguments, State as
                                                                                                   briefly as possible the
      facts- showing that each plaintiff is entitled to the damug.r o. otIl.r ,"li.f
                                                                                     sought. State how each defendant was
      involved and what each defendant did that caused the plaintiffharm or violated
                                                                                          the plaintiffs rights, including
      the dates and places ofthat involvement or conduct. Iimore than one claim is asserted,
                                                                                                    numbeieach claim and
      write a shod and plain statement ofeach claim in a separate paragraph. Attach additional pages
                                                                                                             ifneeded.
         I     tlas    c[ai^an* Ir^. a ban,kr"ptcy a&e tl.'t r^, heacJ.rh roucl on
                  ^lto,.2ozo. -th" leg*t +,^'hJ"ar["I*
         I,..Tu't                                        [*r^+.v-;;;;-.;;^l docornenrs
         :11 ,"y"'fi e,vpre6s Aq. t- b. de,lN.dA Jal,uary ts,'zozo.Iln ior.r^q" -^
                                   pl
                             \../ fty fu and
          rntsdt-liuered                       -tl,e docu.c"fu did nlf'rcacl^
                                                                              n* * fr".--rlili,r++"
          PYt'Pe' doclrn en't5        c'l^'^ rn6s drsv,isseA i4
                                                                             @.oo
IV.   Relief

      State briefly and ptecisely what damages or other reliefthe plaintiffasks the
                                                                                    court to order. Do not make legal
      arguments. Include any basis for claiming that the wrongs alleged are continuing
                                                                                          at the present time. Include
      the amounts of any actual damages.claimed for the acts alleged-and the
                                                                              basis for-these
      punitive or exemplary damages claimed, the amounts, and tf,e reasons you claim you
                                                                                                    ri"*tr.
                                                                                                          include any
                                                                                              are entitled to actual or
      punitive money damages.

        a i.f l. ,fu F 1" b" re5ponsi[la fo- -tL" *]ra,q55.oo -g"+ f                                          Ao,t b*n
        en+i+l€d to, bui [os{-   [a6ae9g oF rrcll;gucelirnpoBer Lq^dlr.s
        '-r. -l
                                                                                                      bv   ftl   Ex.
        r- qlso                    r- c          I     n
                      S-eeK Gmpensafion Jtt- any lqn\ tezS, XJ*d,ly
                                                                     !.,
                                                                                                  fil,1 ftq,
        assoa.4ed       t.lff[ +his     6ornplah*        and          lrh'qr-*r>n-
                                                                                                                     Page 4   of   5
                  CASE 0:20-cv-00683-JRT-BRT Doc. 1 Filed 03/06/20 Page 5 of 5




v.   Ce   rtification and Closing

     Under Federal Rule of Civil Procedure 11, by signing below, I certift to the best of my knowledge, information,
     and beliefthat this complaint: (l) is not being presented for an improper purpose, such as to harais, cause
     unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
     nonfrivolous argument for extending, modifuing, or reversing existing law; (3) the factuafcontentions have
     evidentiary support or, ifspecifically so identified, will likely have evidentiary support after a reasonable
     opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
     requirements of Rule I l.

     A.       For Parties Without an Attorney

              I agree to provide the Clerk's Offrce with any changes to my address where case-related papen may be
              served. I understand that my failure to keep a current address on file with the Clerk's Office may result
              in the dismissal of my case.


              Date of signing:          03/c'6 / 2o2D

              Signature of Plaintiff

              Printed Name of    Plaintiff

              For Attorneys


              Date of signing:



              Signature of Attomey
              Printed Name of Attomey

              Bar Number
              Name of Law Firm

              Street Address

              State and   Zip Code
             Telephone Number
             E-mail Address




                                                                                                              Pagc 5   of   5
